
	

115 SRES 743 ATS: Congratulating the International Association of Fire Fighters on the 100th anniversary of its founding.
U.S. Senate
2018-12-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 743
		IN THE SENATE OF THE UNITED STATES
		
			December 22, 2018
			Mr. Cardin (for himself, Ms. Collins, Mr. Reed, and Mr. Van Hollen) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the International Association of Fire Fighters on the 100th anniversary of its
			 founding.
	
	
 Whereas, on February 28, 1918, delegates representing 24 firefighter unions united to form the International Association of Fire Fighters (referred to in this preamble as the IAFF) to organize all fire fighters … foster a higher degree of skill and efficiency … improve and protect members’ health and welfare … establish safety standards … cultivate friendship and fellowship … provide proper compensation for work performed … and improve social and economic conditions;
 Whereas, in 1918, at the first IAFF Convention, the IAFF adopted 20 resolutions to benefit firefighters and the fire service, including resolutions relating to—
 (1)a two-platoon system; (2)pension laws;
 (3)automatic sprinkler systems; (4)building inspections; and
 (5)the removal of hazards for fire prevention; Whereas, throughout the history of the IAFF, the IAFF has successfully improved the knowledge, skills and abilities of the domestic defenders of the people of the United States by designing, developing, and deploying high quality standardized training in a multitude of disciplines, including—
 (1)hazardous materials response; (2)responding to incidents involving weapons of mass destruction;
 (3)confined space operations; (4)responding to incidents involving illicit drug labs; and
 (5)planning and responding to high-consequence incidents; Whereas the IAFF has been the national leader in every significant firefighter health and safety initiative for nearly a century, including—
 (1)the recognition of and fight against occupational diseases and illnesses, such as cancer and cardiovascular ailments;
 (2)the promotion of physical fitness screening and training; and (3)the promotion of mental health and wellness, including awareness and treatment of post-traumatic stress;
 Whereas, on March 5, 2017, the IAFF opened the first-of-its-kind Center of Excellence for Behavioral Health Treatment and Recovery to provide science-based treatment to firefighters struggling with post-traumatic stress and co-occurring health issues, such as substance abuse, depression, and anxiety;
 Whereas the mission of the Center of Excellence for Behavioral Health Treatment and Recovery reinforces the commitment of the IAFF to prioritizing the safety and well-being of all IAFF members and provides a safe space for firefighters to seek treatment and heal;
 Whereas the IAFF actively works to secure the enactment of legislation at all levels of government that directly impacts the jobs, economic security, and safety of firefighters and emergency medical personnel, including—
 (1)the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2201 et seq.); (2)the James Zadroga 9/11 Health and Compensation Act of 2010 (Public Law 111–347; 124 Stat. 3623); and
 (3)legislation establishing— (A)the Public Safety Officers’ Benefits Program (part L of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10281 et seq.));
 (B)the Assistance to Firefighters Grant Program (section 33 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229));
 (C)the Staffing for Adequate Fire and Emergency Response Grant Program (section 34 of the Federal Fire Prevention and Control Act of 1974 (15 U.S.C. 2229a)); and
 (D)presumptive illness compensation in a majority of States; Whereas the IAFF has served as a leader in the widespread integration of fire and emergency medical services, ensuring that nearly all professional firefighters in the United States play a critical role in the delivery of emergency medical services as cross-trained, dual-role firefighters who are trained in both fire suppression and Emergency Medical Services response;
 Whereas the IAFF has partnered with the Muscular Dystrophy Association (referred to in this preamble as the MDA) to raise funds to support the search for the cause of and cure for muscle diseases, including—
 (1)by declaring the MDA the charity of choice of the IAFF in 1954; and (2)by participating in Fill the Boot campaigns to raise more than $630,000,000 for the MDA;
 Whereas, in furtherance of the mission of the IAFF to aid IAFF members and their families in times of need, the IAFF established the IAFF Foundation to provide—
 (1)aid to professional firefighters and emergency medical personnel following natural disasters; (2)assistance to IAFF members and their families for the treatment and care of burn injuries;
 (3)scholarships to the children of fallen IAFF members; and (4)maintenance of the Fallen Fire Fighter Memorial to honor IAFF members who have made the ultimate sacrifice in the line of duty;
 Whereas the IAFF memorializes the thousands of firefighters and emergency medical personnel who have made the ultimate sacrifice in service of others, including—
 (1)the 343 firefighters who lost their lives on September 11, 2001; (2)the scores of firefighters and emergency medical personnel who have died in the years since September 11, 2001, of injuries and illnesses relating to the events of September 11, 2001; and
 (3)the firefighters and emergency medical personnel who have died of occupational disease; Whereas each of the firefighters and emergency medical personnel who have made the ultimate sacrifice in service of others is fondly remembered and respected by IAFF members;
 Whereas, as of December 2018, the IAFF has headquarters in both Washington, DC, and Ottawa, Ontario, and represents more than 313,000 full-time professional firefighters and paramedics in more than 3,200 affiliates;
 Whereas, as of December 2018, greater than 85 percent of the population in communities throughout the United States and Canada is protected by firefighters and paramedics who are members of the IAFF;
 Whereas the sustained and ongoing commitment of the members of the IAFF to the people of the United States and Canada serves the public interest; and
 Whereas countless firefighters from across the United States are honored at the National Fallen Firefighters Memorial created by Congress and located on the campus of the National Fire Academy in Emmitsburg, Maryland: Now, therefore, be it
	
 That the Senate— (1)congratulates the International Association of Fire Fighters on the 100th anniversary of its founding;
 (2)recognizes the expertise and devotion to service demonstrated by the International Association of Fire Fighters as the International Association of Fire Fighters continues to be the voice for and represent the professional interests of firefighters and emergency medical responders across the United States and Canada; and
 (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to the General President of the International Association of Fire Fighters.
			
